UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): April 7, 2011 VirnetX Holding Corporation (Exact name of Registrant as specified in its charter) Delaware 001-33852 77-0390628 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5615 Scotts Valley Drive, Suite 110 Scotts Valley, California 95066 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (831) 438-8200 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers At a meeting of the Compensation Committee (the “Committee”) of the Board of Directors (the “Board”) of VirnetX Holding Corporation (the “Company”) held on April 7, 2011, the Committee approved increases to salaries, targets for cash incentive opportunities and stock option grants for the 2011 fiscal yearfor each ofthe Company’semployees, including theNamed Executive Officerswho arepresented in the table below. Name Base Salary 2010 Base Salary 2011(1) Targeted Cash Incentive Opportunity for Fiscal 2010(2) Targeted Cash Incentive Opportunity for Fiscal 2011(2) Targeted Number of Shares Underlying Stock Option Grants for Fiscal 2010(3) Targeted Number of Shares Underlying Stock Option Grants for Fiscal 2011(3) Kendall Larsen $ $ 35
